Bank of N.Y. Mellon v Prestia (2021 NY Slip Op 06603)





Bank of N.Y. Mellon v Prestia


2021 NY Slip Op 06603


Decided on November 24, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 24, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
ROBERT J. MILLER
LARA J. GENOVESI
WILLIAM G. FORD, JJ.


2017-08084 
2017-12274
2018-04054
 (Index No. 34455/12)

[*1]Bank of New York Mellon, etc., respondent,
vMonica Prestia, et al., appellants, et al., defendant.


Christopher Thompson, West Islip, NY, for appellants.
Bryan Cave Leighton Paisner, LLP, New York, NY (Suzanne M. Berger and Elizabeth Goldberg of counsel), for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the defendants Monica Prestia and John Prestia appeal from (1) an order of the Supreme Court, Suffolk County (Thomas F. Whelan, J.), dated May 26, 2017, (2) an order of the same court dated September 20, 2017, and (3) and order of the same court dated February 2, 2018. The order dated May 26, 2017, insofar as appealed from, granted those branches of the plaintiff's motion which were for summary judgment on the complaint insofar as asserted against those defendants, to dismiss their affirmative defenses and counterclaims, and for an order of reference, denied those defendants' cross motion pursuant to CPLR 3211(a) to dismiss the complaint insofar as asserted against them, and appointed a referee to compute the amounts due to the plaintiff. The order dated September 20, 2017, in effect, denied those defendants' motion for leave to renew their opposition to those branches of the plaintiff's motion which were for summary judgment on the complaint insofar as asserted against them, to dismiss their affirmative defenses and counterclaims, and for an order of reference, and for leave to renew their cross motion pursuant to CPLR 3211(a) to dismiss the complaint insofar as asserted against them. The order dated February 2, 2018, granted the plaintiff's motion for a judgment of foreclosure and sale, and denied those defendants' cross motion to reject the referee's report and to direct a hearing pursuant to CPLR 4313.
ORDERED that the appeals are dismissed, with one bill of costs to the plaintiff.
The appeals from the intermediate orders dated May 26, 2017, September 20, 2017, and February 2, 2018, must be dismissed because the right of direct appeal therefrom terminated with the entry of the judgment of foreclosure and sale in this action on February 14, 2018 (see Matter of Aho , 39 NY2d 241, 248).
RIVERA, J.P., MILLER, GENOVESI and FORD, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court